Citation Nr: 1760613	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left Achilles tendon injury.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from August 1945 to December 1948 and from September 1950 to June 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his left Achilles tendon during service.  Specifically, he contends that in the fall of 1946, he severed his Achilles tendon at the Naval Medical School and was treated at Bethesda Naval Hospital, and that he has a current disability as a residual of such injury.  

The Veteran's service treatment records (STRs) are unavailable.  His claims file includes a memorandum indicating that his STRs were established to be unavailable upon being sought.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist. The United States Court of Appeals for Veterans Claims (CAVC) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  [However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).]

Regarding development for alternate source information, the Veteran reported that he received treatment for his left ankle at Bethesda Navy hospital in 1951.  A response to an AOJ request for records of such treatment indicates that such records could not be located.  The Veteran has asserted (and is competent to observe) that he has had left Achilles tendon/ankle symptoms since his separation from service.  Given his lay statements describing an injury in service (and his reports of continuous symptoms since), and the heightened duty to assist that applies because STRs are lost, the "low threshold" standard [for when an examination is necessary] endorsed by CAVC in McLendon is met.  The questions presented (regarding the nature of his current left Achilles/ankle disability, and whether or not it is consistent with the type of remote injury (and intervening period manifestations) he describes are medical questions; an examination to secure a medical advisory opinion that addresses those questions is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an orthopedic examination of the Veteran to establish the presence, and ascertain the nature and likely etiology of any left Achilles tendon/ankle disability he may have.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, and any diagnostic studies deemed necessary for the responses sought should be completed).  Based on examination of the Veteran and review of his record, the examiner should respond to the following:  

(a) Please identify (by diagnosis) each left Achilles tendon/ankle disability found.

(b) Please identify the likely etiology for each left ankle/Achilles tendon disability diagnosed.  Specifically, is any current pathology found of a type that may be related to an injury sustained during the Veteran's remote service/consistent with the type of injury he has described?  

For the purpose of this opinion, it should be assumed that the Veteran sustained some sort of left ankle or Achilles tendon injury in service (documentation of which has been lost).  If a current left ankle/Achilles tendon disability diagnosed is determined to be unrelated to an injury in service, the examiner should identify the etiology for the disability considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

